Citation Nr: 0833217	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for headaches.  

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for depression associated with headaches.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to November 
1996.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from December 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.  In the December 2003 rating 
decision the RO granted service connection for depression and 
assigned a 30 percent evaluation.  In the January 2004 rating 
decision, the RO denied an evaluation higher than 10 percent 
disabling for headaches.  

In June 2005, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

In December 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
obtain additional treatment records and to afford the veteran 
a VA examination with regard to his headaches.  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  From February 16, 2006, forward, the veteran's headaches 
have resulted in prostrating attacks occurring more than once 
a month but have not resulted in completely prostrating 
attacks productive of economic inadaptabilty.  

2.  The veteran's headaches did not result in prostrating 
attacks prior to 
February 16, 2006.  

3.  The veteran's depression does not result in occupational 
and social impairment with reduced reliability and 
productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no higher, 
have been met for headaches for the period from February 16, 
2006, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (2007).  

2.  The criteria for an evaluation higher than 10 percent 
have not been met for the period prior to February 16, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2007).  

3.  The criteria for an evaluation higher than 30 percent for 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9434 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Such notice must be 
provided before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Recently, the Court held that, as to claims for increased 
compensation, § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court further 
held that, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The Board finds that the clarification expressed by the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) is not 
applicable to the issue of whether a higher evaluation is 
warranted for the veteran's depression.  Although the issue 
is whether the veteran's disability is properly rated, the 
appeal arises from a claim for entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection differ in content from notice in response to a 
claim seeking a higher evaluation for a disability for which 
service connection has already been established.  In Wilson, 
the Federal Circuit specifically rejected the argument that 
section 5103(a) notice requirements were altered by the 
filing of a notice of disagreement.  Id. at 1058-1059.

Additionally, Courts have held that once service connection 
is granted and the claim is substantiated, additional notice 
is not required and any defect in the notice is not 
prejudicial to the claimant.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet App 128 
(2008).  Therefore, the VCAA does not require any additional 
notice with regard to the veteran's claim for service 
connection for depression.  

The RO sent the veteran VCAA notice letters in August 2003, 
January 2006, June 2006, and October 2006.  The August 2003 
letter was sent prior to the initial adjudication in these 
matters by the RO.  That letter informed the veteran of his 
and VA's respective duties in obtaining evidence to support 
his claim for a higher rating for headaches and for service 
connection for depression.  He was also told of the 
requirements to establish service connection as well as given 
examples of the types of evidence likely to substantiate his 
claims.  

The June and October 2006 letters provided the veteran with 
notice as to how VA assigns disability ratings and effective 
dates, consistent with the Court's clarification in Dingess.  
Those letters also satisfied notice requirements as to the 
veteran's claim for an increased rating for headaches.  In 
that regard, the letters informed the veteran that his 
disability would be evaluated according to a schedule 
published in Part 4 of Title 38 of the Code of Federal 
Regulations (C.F.R.).  This is equivalent to telling him that 
his disability would be evaluated according to criteria found 
in diagnostic codes because those diagnostic codes are found 
at Part 4 of Title 38 of the C.F.R.  The veteran was also 
told that evidence to be considered included that showing the 
nature and symptoms of his condition, the severity and 
duration of such symptoms, and the impact of the condition 
and symptoms on employment.  These letters also informed the 
veteran that VA could typically assign ratings between 0 and 
100 percent and could deviate from the rating schedule in 
rare instances when impairment was not covered by the 
schedule.  

No special measurements or test results are listed in the 
criteria for evaluating the veteran's disabilities on appeal.  
Hence, the notice provided as to how VA assigns disability 
ratings met the content requirements for an increased rating 
claim.  

Additionally, the June and October 2006 letters provided the 
veteran with examples of evidence that could substantiate his 
claim.  He was told that this included treatment records, 
Social Security Administration determinations, statements 
from employers as to how his disabilities affected his work, 
and statements from other individuals who had witnessed the 
effect of the veteran's disabilities.  

As a good portion of the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured because, not 
only has the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but after the RO provided 
content-complying VCAA notice the claims were readjudicated 
by means of a Supplemental Statement of the Case issued in 
January 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim, including providing the veteran with 
a VA examination and obtaining a VA medical opinion if 
necessary.  Here, the RO has obtained information from the 
veteran's employer, "J.M.H." that the veteran had 
identified as pertinent to his claims.  Appropriate VA 
examinations were afforded the veteran in November 2003 for 
his claim for depression, and in November 2003, February 
2006, and June 2007, with regard to his claim for a higher 
rating for headaches.  There is no evidence in the record 
dated subsequent to the VA examinations that shows a material 
change in the disabilities to warrant a reexamination.  38 
C.F.R. § 3.327(a).  The veteran was afforded the opportunity 
to testify at a personal hearing before the undersigned 
Veterans Law Judge in June 2005.  

In September 2003, the veteran requested that VA obtain 
evidence of counseling services provided to the veteran and 
his spouse by an organization referred to as "Horizon".  In 
March 2004, the RO sent the veteran a letter telling him that 
the 2003 release of information form had expired and asked 
him to submit another such release so that VA could assist 
him in obtaining the identified evidence.  The veteran did 
not respond to that request.  Hence, VA has no duty to 
provide further assistance in obtaining records from Horizon.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (VA's duty to 
assist is not a one way street).  

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Rather, in such cases, VA is permitted to award "staged" 
ratings, i.e., separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Id. at 126-127.  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court extended the applicability of staged 
ratings to all claims for increased ratings.  


Headaches

Service connection for headaches was established in a Rating 
Decision issued by the RO in April 1997.  At that time, the 
RO assigned an evaluation of 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine 
headaches.  That evaluation remained in place until the 
veteran filed his current claim for an increase in August 
2003.  

Migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months 
warrant a 10 percent evaluation.  38 C.F.R. § 4.124, 
Diagnostic Code 8100.  Migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent evaluation.  
Id.  Migraine headaches with very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, warrant a 50 percent evaluation.  
Id.  

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness." A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

The veteran filed his current claim for an increased rating 
for headaches in August 2003; thus the evidence most 
important to this claim is that which shows the extent of 
disability caused by his headaches for the period from August 
2002 forward.  See Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007) (indicating that because the effective date of an 
increased rating may be assigned up to one year prior to the 
claim, the temporal focus is back to such date).  

In his claim, the veteran stated that he suffered from as 
many as 3 headaches per week, coming home from work drained 
of energy.  This is evidence that at that time the veteran's 
headaches did not result in any economic inadaptability.  
Additionally, since the veteran indicated that he merely came 
home drained of energy after a day of work, this is evidence 
that the attacks were not prostrating.  

An undated report from "S.M." M.D. states only that the 
veteran had migraine headaches, as well as vision 
difficulties - a macular scar and choridal rupture.  Dr. S.M. 
did not report as to the severity of the headaches.  
Therefore, the letter is not probative as to the proper 
rating assigned for this disability.  

In November 2003, the veteran underwent a VA neurologic 
examination to determine the extent of disability resulting 
from his headaches.  The report states that the veteran was 
employed on a full time basis at that time and the activities 
of daily living were fully accomplished.  Those activities 
included home renovation, carpentry, fishing, and household 
chores.  The veteran reported migraine headaches occurring 
twice per week.  He described these as severely throbbing 
headaches with nausea but without vomiting, functional loss, 
or additional vision loss.  The veteran reported that the 
headaches typically lasted 2 to 3 hours but that he was able 
to continue working with the headaches.  Recent treatment by 
a private physician, Dr. B.A. with Zomig had proved effective 
over treatment with Excedrin, resulting in the headaches 
lasting only 1 hour.  This neurologic examination is evidence 
that, as of November 2003, the veteran's headaches were not 
prostrating and did not result in economic inadaptability.  

November 2003 treatment records from Dr. B.A. document the 
veteran's report of 2 to 3 headaches per week and indicate 
that Dr. BA. had prescribed Zomig in lieu of Excedrin for 
treatment.  Dr. B.A.'s notes from that time forward indicate 
that the Zomig was effective but that the veteran continued 
to report headaches.  Dr. B.A.'s notes from January 2004 
forward indicate that the Zomig was effective.  

Included with a statement from the veteran dated in September 
2003, was a letter from his spouse.  She stated that the 
veteran had come home from work with severe headaches and 
acted in an abusive manner toward her and their child, 
eventually causing her and the veteran's child to leave the 
home.  She also reported that the headaches occurred daily.  

During the June 2005 hearing, the veteran's spouse testified 
to her observations of the veteran during the times that he 
experienced headaches.  Hearing transcript at 7-8.  She 
testified that if their child approached the veteran when the 
veteran had a headache, the veteran would tell the child to 
not come near him and to stay away.  Id. at 7.  She also 
reported that he had been violent with her and the child 
although he was no longer violent.  Id.  When asked what else 
she witnessed, she testified that the veteran would have to 
go to a dark quiet room.  Id. at 8.  However, she also 
testified that the veteran required her to keep the blinds 
shut in their bedroom at all times.  Id.  Finally, she 
testified that when the veteran has a headache he will not do 
anything, tells her to get out of the house, and holds the 
back of his head.  Id.  

The Board does not find this testimony to indicate 
observation of the veteran suffering prostrating attacks due 
to his headaches.  Rather, her testimony is evidence that the 
veteran was not powerless or in a state of exhaustion due to 
his headaches as he was able to act, evidently vigorously, as 
a result of irritation caused by his pain.  While this is 
evidence that his headaches are painful, this is also 
evidence that his spouse has not observed his headaches to 
result in powerlessness or in a state of exhaustion.  

Thus, prior to February 16, 2006, the preponderance of the 
evidence showed that the veteran's headaches did not result 
in prostrating attacks.  He was able to work daily, though 
coming home drained of energy.  Examination findings were 
that the veteran's headaches did not result in functional 
loss, he was able to continue working through his headaches, 
and his actions with his family indicate that he was not 
powerless or in a state of exhaustion.  Hence, prior to 
February 2006, the criteria for an evaluation higher than 10 
percent for headaches were not met.  The veteran's claim must 
be denied to that extent.  

On February 16, 2006, the veteran underwent another VA 
neurologic examination to determine the extent of his 
headaches.  The veteran reported that he currently was 
working 32 hours per week at a convenience store, having left 
his previous employment due to complications of mental 
illness.  He reported averaging 1 to 3 headaches per week 
which were severe and required him to transfer to a dark, 
quiet, environment.  He also reported that he had to leave 
work on a number of occasions due to the headaches and that 
he was unable to work or engage in other activities when the 
headaches were present.  This is evidence that the veteran's 
headaches were prostrating.  However, this is not evidence of 
economic inadaptability.  Rather, the veteran did adapt to 
his disability, whether resulting from mental illness or 
headaches, by obtaining employment at the convenience store.  

Treatment notes from Dr. B.A. report that the veteran's chief 
complaints in March 2006 included migraines.  At that time 
the veteran reported that he had 4 migraines per month which 
were down in frequency from June 2005.  Again, this evidence 
does not refer to whether the headaches were prostrating and 
is therefore not probative as to whether a rating higher than 
10 percent is warranted.  

In June 2007, the veteran underwent another VA neurologic 
examination with regard to his headaches.  He reported that 
his headaches had worsened and resulted in nausea, 
phonophobia, photophobia, and scotomas.  He also reported 
that the headaches occurred 10 to 12 times per month and 
lasted several hours.  The examiner stated that the headaches 
caused the veteran to limit his work week to 25 hours.  
Significantly, the examiner stated that the veteran's 
headaches were "associated with prostrating attacks".  He 
also stated that this resulted in difficulty maintaining 
gainful employment.  The examiner stated that the veteran's 
symptoms of prostrating headaches have been ongoing for 
several years.  

The evidence from the February 2006 and June 2007 examination 
reports demonstrates that the veteran's headaches warrant a 
30 percent evaluation but no higher.  Because the first 
evidence that the headaches were prostrating comes from the 
February 2006 examination, that is the proper date for 
assigning the 30 percent evaluation.  

The Board acknowledges the June 2007 examiner's statement 
that the veteran's prostrating headaches had been ongoing for 
several years.  However, this statement necessarily derives 
from the veteran's report.  Contradicting that report, is the 
veteran's own report that he merely came home from work tired 
as a result of  the headaches, and his spouse's report that 
he was not so incapacitated to act in the ways previously 
described.  The Board therefore finds that the facts of this 
case provide for a 30 percent rating consistent with the 
first report of prostrating attacks which is in February 
2006.  Any other assigned date would not be based on the 
facts found but would be completely arbitrary.  

As to a rating higher than 30 percent, the evidence shows 
that, although the veteran has characteristic prostrating 
attacks that are more frequent than once per month, his 
headaches are not productive of severe economic 
inadaptability.  The veteran has been able to adapt his 
economic situation to the headaches.  Evidence of this 
adaptability is that he continues to work at least 25 hours 
per week.  The Board finds this to be evidence against a 
finding of severe economic inadaptatibility.  

Because the veteran's headaches do not result in severe 
economic inadaptability, a rating higher than 30 percent 
disabling is not warranted for any period on appeal.  


Depression

Service connection was established for depression associated 
with headaches in the December 2003 rating decision on 
appeal.  At that time the RO assigned a 30 percent evaluation 
under Diagnostic Code 9434 for major depressive disorder, 
which is rated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  

A 30 percent evaluation is warranted for depression when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

A 50 percent evaluation is warranted for depression when 
there is occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 evaluation is warranted for depression when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for depression when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

The portion of VA's Schedule for Rating Disabilities that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 
(2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - illness.  Higher scores 
correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

The first report of depression is found in the veteran's 
August 2003 claim in which he said that he was depressed 
because of pain and a poor quality of life.  

Private treatment notes from Dr. B.A. report the veteran's 
marital difficulties due to his rage attacks as well as 
problems with pain due to a nonservice-connected lumbar spine 
strain sustained in a car accident, first reported in April 
2001.  Notes from August 2001 indicate that the veteran was 
having marital problems due to his abusive behavior toward 
his family when he had headaches.  The notes also report that 
he had suicidal thoughts in the third week of August but 
these had subsided by the end of that month.  

In November 2003, the veteran underwent a VA mental health 
examination.  He reported depression associated with 
headaches but also reported that he had not missed much work 
in the past year.  He reported some difficulty with 
concentration, but no delusions or hallucinations, and the 
examiner stated that the veteran was not psychotic.  The 
examiner also stated that the veteran's behavior was 
sometimes inappropriate in that he gets very angry with 
little provocation.  Although the veteran had considered 
suicide in the past, he denied suicidal or homicidal 
thoughts.  The examiner found the veteran to be oriented 
times 3 and of adequate personal hygiene.  He described the 
veteran as preoccupied with his vision and headaches.  The 
veteran did not report panic attacks, substance abuse, or 
phobia.  His speech was slowed and he spoke softly.  His mood 
was depressed and he reported difficulty sleeping.  The 
examiner diagnosed the veteran with major depression arising 
out of chronic pain.  A GAF score of 60 was assigned.  The 
examiner stated that the veteran worked full time, had some 
difficulty in adapting to stress, and tended to be socially 
somewhat avoidant.  He found the veteran to have moderate 
impairment of industrial capacity and social functions.  

In January 2004 notes, Dr. B.A. reported that the veteran 
denied depression.  These notes document the veteran's report 
of suspension from work for failure to follow safety 
precautions and his reported loss of that particular job.  
Dr. B.A. speculated that the higher dose of Trazedone, 
prescribed for depression, may have contributed to the 
veteran's forgetfulness.  However, Dr. B.A. found the veteran 
to be oriented times 3, with affect and mood appropriate, 
normal interaction, good eye contact, normal thought process, 
and recent and remote memory intact.  By the end of the 
month, the veteran reported that he was looking for a new job 
and he denied depression.  

The veteran's job loss in 2004 is not evidence of an 
inability to establish and maintain effective work 
relationships.  Rather an April 2004 response from that pre 
2004 employer indicates that the veteran's employment was 
terminated due to violation of rules.  Further, VA outpatient 
mental health notes record the veteran's reports of 
depression from June 2001 through November 2004.  These notes 
document that the veteran continued to be employed throughout 
this period but with limits on what he could tolerate due to 
his depression.  In September 2004, the veteran indicated 
that he was working 24 to 40 hours per week.  He described 
the limits placed on his employment by his depression as his 
being unable to tolerate stress or to take on much 
responsibility.  Notes from 2004 through March 2006 add no 
additional meaningful information for rating the veteran's 
depression.  

This evidence shows that the veteran's depression is 
appropriately evaluated as 30 percent disabling.  
Descriptions of the veteran's self-care, conversation, and 
routine behavior show these to be normal.  While he spoke 
slowly and softly during the VA examination, there is no 
indication that his speech was abnormal and there is no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech.  His rage has caused difficulties with his family but 
there is no evidence that his behavior is routinely dominated 
by that rage.  There is some sleep impairment but his memory 
has always been found to be intact.  He has had no panic 
attacks, no difficulty thinking or understanding complex 
commands, no impairment in judgment or abstract thinking, and 
no disturbances in motivation.  The veteran's depression has 
not resulted in difficulty establishing and maintaining 
effective work relationships.  

While there is evidence that the veteran has disturbances in 
mood, to the extent that he is depressed, this is the very 
disability for which he is service connected.  The Board does 
not find that depression, standing alone and to the extent 
documented, automatically warrants a 50 percent evaluation as 
such a finding is contrary to the rating criteria providing 
for 10 percent and 30 percent ratings for major depression.  

Finally, although the veteran has had some difficulty with 
his family relationships, these have remained effective.  The 
Board does not find that these difficulties warrant a higher 
rating.  In short, the level of disability caused by his 
depression is much more closely approximated by the criteria 
for a 30 percent rating than the criteria for a 50 percent 
rating.  

Based on all the evidence of record, the veteran's social and 
occupational impairment is characterized as no more than an 
occasional decrease in work efficiency.  There is no evidence 
that his depression results in reduced reliability or 
productivity, but rather that the veteran simply has had to 
adjust his employment to less stressful jobs which do not 
require him to assume much responsibility.  Further evidence 
that impairment of the veteran's mental health functioning is 
mild to only slightly moderate, is the GAF score of 60 
assigned by the VA examiner which is at the juncture between 
mild and moderate symptoms.  This is in agreement with the 
other evidence of record.  

Thus, disability resulting from the veteran's depression is 
best approximated by the criteria found in the Rating 
Schedule for a 30 percent evaluation.  At most, the veteran's 
depression results in some occupational impairment, but 
primarily social impairment, and this is recognized in the 
current rating criteria for 30 percent.  Although his 
depression limits his choice of employment, the only evidence 
of inability to perform occupational tasks is the difficulty 
that the veteran had with following safety precautions, 
perhaps due to his medication.  The evidence only marginally 
supports the assigned 30 percent rating.  Hence, his claim 
for a higher rating under the schedular criteria must be 
denied.  


Extraschedular considerations

Because the veteran has referred repeatedly to how his 
headaches and depression affect employment, the Board has 
considered whether a referral for extraschedular 
consideration is warranted in this case.  Such referral is 
not warranted.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Recently, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.  

In the instant case, the schedular criteria applicable to the 
veteran's claims refer to employment considerations.  The 
criteria for rating headaches refers to economic interference 
and the criteria for depression include occupational 
impairment.  The Board finds that the veteran's level of 
disability and symptomatology, as explained above, are 
reasonably described by the rating criteria and that the 
veteran's disability level and symptomatology are both 
addressed and properly evaluated under the schedular 
criteria.  Hence, no further analysis is indicated.  Referral 
for extraschedular consideration is not warranted.  


Conclusion

The evidence for the entire appeals period more closely 
approximates the criteria for a 30 percent rating for 
depression than any other rating.  Thus, his appeal as to a 
higher rating for this disability must be denied.  The 
preponderance of the evidence is against a rating higher than 
10 percent disabling for the veteran's headaches for the 
period prior to February 16, 2006 and for a rating higher 
than 30 percent from February 16, 2006, forward.  Similarly, 
the evidence shows that the veteran's case does not warrant 
referral for extraschedular consideration.  Hence, other than 
grant of a 30 percent rating for disability resulting from 
the veteran's headaches from February 16, 2006, forward, his 
appeal must be denied.  The evidence as to these matters is 
not so close as to trigger application of the benefit of the 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).


ORDER

Effective from February 16, 2006, forward, a 30 percent 
disability evaluation for headaches, but no higher, is 
granted, subject to the laws and regulations applicable to 
the payment of monetary benefits.  

A disability evaluation in excess of 10 percent disabling for 
headaches is denied for the period prior to February 16, 
2006.  

A disability evaluation in excess of 30 percent for 
depression is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


